

Exhibit 10.33
 
Execution Copy
 


 
TERMINATION AND TRANSITION AGREEMENT
 


 
BY AND AMONG
 


 
WYETH,
 
ACTING THROUGH ITS
 
WYETH PHARMACEUTICALS DIVISION,
 
and
 
WYETH-WHITEHALL PHARMACEUTICALS, INC.,
 
and
 
WYETH-AYERST LEDERLE, INC.,
 
and
 
AHP MANUFACTURING B.V.,
 
TRADING AS
 
WYETH MEDICA IRELAND,
 


 
AND
 


 
PROGENICS PHARMACEUTICALS, INC.
 
and
 
PROGENICS PHARMACEUTICALS NEVADA, INC.
 
and
 
EXCELSIOR LIFE SCIENCES IRELAND LIMITED
 


 
Effective as of October 1, 2009
 


 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
 

--------------------------------------------------------------------------------

 
Execution Copy

TABLE OF CONTENTS


Page
 
1.
DEFINITIONS
 2

 
 
2.
TERMINATION OF THE PROGENICS-WYETH AGREEMENT
 2

 
 
3.
PAYMENTS
 3

 
 
3.1.
Payment to Progenics
 3

 
3.2.
No Other Payments
 3

 
3.3.
Offset for Payments Owed by / to Progenics / Wyeth
 3

 
4.
SC PRODUCT TRANSITION
 3

 
 
4.1.
SC Product Development
 3

 
4.2.
SC Product Commercialization in the United States
 6

 
4.3.
SC Product Commercialization Outside of the United States
 7

 
5.
ADDITIONAL TRANSITION PROCEDURES
 9

 
 
5.1.
Technology Transfer
 9

 
5.2.
Regulatory and Additional Development Matters
 10

 
5.3.
Supply of SC Product
 13

 
5.4.
Supply of Oral Product
 14

 
5.5.
Pharmacovigilance Activities; Product Recalls
 15

 
5.6.
Assignment of Third Party Contracts
 15



  5.7.  Waiver of Rights Under, and Amendment of, the Chicago Agreement   17
 
5.8.
Coordination of Transition
 17

 
6.
INTELLECTUAL PROPERTY
 18

 
 
6.1.
Assignment of Certain Trademarks and Other Intellectual Property
 18

 
6.2.
Limited License to Wyeth Trademarks
 19



  6.3. Ownership of Intellectual Property Developed During the Transition   20
 
6.4.
License to Certain Know-How, Patent Rights and Technology
 20

 
6.5.
Non-Assertion of Rights
 22

 
6.6.
Non-exclusive License to Wyeth
 22

 
7.
REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNITY
 23

 
 
7.1.
By Wyeth
 23

 
7.2.
By Progenics
 24

 
7.3.
Indemnity
 25

 
8.
RELEASE; PUBLIC STATEMENTS
 27

 
 
8.1.
Release
 27

 
8.2.
Non-Disparagement
 27

 
8.3.
Public Announcements
 27

 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

--------------------------------------------------------------------------------

Execution Copy
 
9.
MISCELLANEOUS
 28

 
 
9.1.
Records and Audits
 28

 
9.2.
No Further Obligations
 28



  9.3. Surviving Sections of the Progenics-Wyeth Agreement and the Partial
Termination Agreement   28
 
9.4.
Confidentiality of the Terms of this Termination Agreement
 29

 
9.5.
Assignment
 29

 
9.6.
Further Actions
 29

 
9.7.
Force Majeure
 29

 
9.8.
Correspondence and Notices
 30

 
9.9.
Amendment
 31

 
9.10.
Waiver
 31

 
9.11.
Severability
 31

 
9.12.
Descriptive Headings
 32

 
9.13.
Entire Agreement
 32

 
9.14.
Independent Contractors
 32

 
9.15.
Counterparts
 32

 
9.16.
Future Relationships
 32

 
9.17.
Interpretation
 32

 
9.18.
No Third Party Rights or Obligations
 33

 
9.19.
Governing Law
 33

 
9.20.
Jurisdiction; Venue; Service of Process
 33

 
9.21.
Waiver of Jury Trial
 34

 
9.22.
Dispute Resolution
 34

 
9.23.
Limitation of Damages
 35

 
9.24.
Specific Performance
 35

 
EXHIBITS
 

EXHIBIT A
Section 4.1.1
EXHIBIT B
Section 4.2.1
EXHIBIT C
Section 4.3.1
EXHIBIT D
Section 5.2.2
EXHIBIT E
Section 5.3
EXHIBIT F
Section 5.4
EXHIBIT G
Section 5.6
EXHIBIT H
Section 6.1
EXHIBIT I
Section 6.1
EXHIBIT J
Section 6.1
EXHIBIT K
Section 6.2
EXHIBIT L
Section 6.4
EXHIBIT M
Section 5.2.3





[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC
 
 

--------------------------------------------------------------------------------

 
Execution Copy
TERMINATION AND TRANSITION AGREEMENT
 
This Termination and Transition Agreement (this “ Termination Agreement”) is
signed this ninth day of October, 2009 (the “ Signing Date”) and effective as of
the first day of October, 2009 (the “Effective Date”), by and among Wyeth,
acting through its Wyeth Pharmaceuticals Division, a corporation organized and
existing under the laws of the State of Delaware and having a principal place of
business at 500 Arcola Road, Collegeville, Pennsylvania 19426 (“Wyeth Parent”),
Wyeth-Whitehall Pharmaceuticals, Inc., a corporation having a principal place of
business at Road No. 3, Kilometer 142.1, Guayama, Puerto Rico 00784,
Wyeth-Ayerst Lederle, Inc., a corporation having a principal place of business
at 65th Infantry Road, Kilometer 9.7, Carolina, Puerto Rico 00987-4904, and AHP
Manufacturing B.V., trading as Wyeth Medica Ireland, a corporation organized and
existing under the laws of the Kingdom of the Netherlands and having a principal
place of business at Spicalaan 31, 2132 JG Hoofddorp, The Netherlands
(collectively, “ Wyeth”), and Progenics Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having a
principal place of business at 777 Old Saw Mill River Road, Tarrytown, NY 10591,
Progenics Pharmaceuticals Nevada, Inc., a corporation organized and existing
under the laws of the State of Nevada and having a principal place of business
at 777 Old Saw Mill River Road, Tarrytown, NY 10591, and a direct, wholly-owned
subsidiary of Progenics Pharmaceuticals, Inc. (“ProNev”), and Excelsior Life
Sciences Ireland Limited, a corporation organized and existing under the laws of
the Republic of Ireland and having a principal place of business at 25/28 North
Wall Quay, Dublin 1, Dublin Co. Dublin, Ireland, and a direct, wholly-owned
subsidiary of Progenics Pharmaceuticals, Inc. (collectively,
“Progenics”).  Wyeth and Progenics may each be referred to herein individually
as a “Party” and, collectively, as the “Parties.”
 
BACKGROUND
 
A.            Wyeth Pharmaceuticals is the pharmaceutical division of Wyeth and
Wyeth-Whitehall Pharmaceuticals, Inc., Wyeth-Ayerst Lederle, Inc., and AHP
Manufacturing B.V. are indirect subsidiaries of Wyeth Parent.
 
B.            Wyeth and Progenics are parties to that certain License and
Co-Development Agreement, dated as of December 23, 2005, as amended (the “
Progenics-Wyeth Agreement”) pursuant to which Progenics granted to Wyeth an
exclusive worldwide license to Develop and Commercialize [*] (“[*]”) for all
prophylactic or therapeutic pharmaceutical uses of the Compound for the
diagnosis, treatment or prevention of disease in humans.  Wyeth-Whitehall
Pharmaceuticals, Inc. and Wyeth-Ayerst Lederle, Inc. have assigned part of their
rights and obligations under the Progenics-Wyeth Agreement to AHP Manufacturing
B.V., and Progenics has consented to such assignment.
 
C.           Pursuant to the Progenics- Wyeth Agreement, the Parties have
developed and obtained Regulatory Approval for a subcutaneous formulation of
[*], which is marketed and sold in a number of countries under the brand
RELISTOR®.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC

--------------------------------------------------------------------------------

Execution Copy
 
 
D.           The Parties previously terminated the Progenics- Wyeth Agreement
with respect to Japan pursuant to that certain Partial Termination and License
Agreement, dated as of the 16th day of October, 2008, by and among the Parties
(the “ Partial Termination Agreement”).
 
E.           The Parties now wish to terminate the Progenics- Wyeth Agreement
and the Partial Termination Agreement, each in its entirety, subject to the
terms hereof and except as specifically provided herein, and in connection
therewith set forth covenants relating to certain ongoing activities of Wyeth in
furtherance of the transition of the Development and Commercialization programs
contemplated by the Progenics- Wyeth Agreement from Wyeth to Progenics and/or
its Ex-US Regional Partner(s) (as defined in Section 4.3.2) or U.S. licensee
(collectively, each a “Commercial Partner”), and to provide for Wyeth to make
certain payments to Progenics in consideration of Progenics’ efforts in
connection with such activities in lieu of any corresponding payment obligations
under the Progenics- Wyeth Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
 
1.
Definitions

 
All capitalized terms used, but not otherwise defined, in the text hereof shall
have the meanings ascribed to such terms in the Progenics- Wyeth Agreement,
notwithstanding the termination thereof as provided in Section 2 below.
 
2.  
Termination of the Progenics- Wyeth Agreement

 
The Parties hereby acknowledge and agree that, except as otherwise expressly
provided for herein:   (a) the Progenics- Wyeth Agreement shall be, and hereby
is, terminated by mutual agreement of the Parties as of the Effective Date; (b)
the Partial Termination Agreement shall be, and hereby is, terminated by mutual
agreement of the Parties as of the Effective Date; (c) the Trademark
Co-operation Agreement dated as of October 16, 2008 shall terminate by mutual
agreement of the Parties as of the expiration of the International Sale Period;
and (d) the provisions hereof shall supersede the provisions of the Progenics-
Wyeth Agreement and the Partial Termination Agreement.  For the avoidance of
doubt, and without limiting the generality of the foregoing, the Parties
acknowledge and agree that the termination of Section 2.1 of the Progenics-Wyeth
Agreement with respect to Japan as provided in Section 2 of the Partial
Termination Agreement is included in and a part of the foregoing terminations.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
2

--------------------------------------------------------------------------------

Execution Copy
 
3. 
Payments

 
3.1.       Payment to Progenics.  Subject to the terms and conditions of this
Termination Agreement, Wyeth shall pay Progenics the sum of ten million United
States dollars
($10,000,000), payable in installments as follows:
 
(a) $1,666,666 payable within ten (10) days of the Signing Date;
 
(b) $1,666,666 payable on January 30, 2010;
 
(c) $1,666,667 payable on April 30, 2010;
 
(d) $1,666,667 payable on July 30, 2010;
 
(e) $1,666,667 payable on October 30, 2010; and
 
(f) $1,666,667 payable on January 30, 2011.
 
3.2.  No Other Payments.  The payments provided for in this Termination
Agreement are in lieu of all payments that may have been owed under the
Progenics- Wyeth Agreement or Partial Termination Agreement.  The parties
recognize that Wyeth has paid Progenics in advance for work performed by
Progenics under the Progenics-Wyeth Agreement or Partial Termination Agreement
in the third calendar quarter of 2009.  As of the Effective Date, except as
explicitly stated in this Termination Agreement, Wyeth shall not be obligated to
make any payments to Progenics under the Progenics- Wyeth Agreement or Partial
Termination Agreement or to reconcile any amounts Wyeth advanced to Progenics
under such agreements with any amounts billable by Progenics to Wyeth under such
agreements.
 
3.3.  Offset for Payments Owed.  Either Party may deduct from any amount owed by
such Party to the other pursuant to this Termination Agreement any amount then
due and payable by the other Party to such Party under this Termination
Agreement.
 
4.  
SC Product Transition

 
4.1.      SC Product Development.
 
    4.1.1.       Wyeth shall, at its expense, complete Studies [*] as provided
in the termination development plan attached hereto as Exhibit A (the
“Termination Development Plan”), and produce [*] with respect thereto in the
format provided in the Termination Development Plan within [*] of availability
of a clinical data report, which period shall be extended by [*].  Wyeth shall,
at its expense, produce the other documents specified in the Termination
Development Plan within the time periods specified in the Termination
Development Plan.  Wyeth shall not be obligated to conduct any activities other
than those specified in the Termination Development Plan.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
3

--------------------------------------------------------------------------------

Execution Copy
 
 
 
    4.1.2.      Wyeth’s Development work shall include preparation of
documentation (i.e., [*]) for US Regulatory Submissions and International
Regulatory Submissions (each as defined in Section 5.2 of this Termination
Agreement) to be submitted by Progenics and/or its Commercial Partner to the
applicable Regulatory Authorities in connection with Studies [*], all as
specified in the Termination Development Plan.   Except as indicated in Section
4.1.6, Wyeth’s Development work shall extend to and conclude with the delivery
to Progenics of the aforementioned [*].
 
    4.1.3.  Wyeth shall be responsible for out-of-pocket expenses, not to exceed
[*] United States dollars ($[*]) in the aggregate, incurred to complete [*]
related to [*] utilizing [*] as provided in the Termination Development
Plan  (the “[*]”).  Such stability studies shall be conducted by Wyeth through
one or more subcontractors, including [*].  If responsibility for such studies
is assigned to Progenics as contemplated in Section 5.6.5, then Wyeth shall
reimburse Progenics for amounts it pays to [*] or other subcontractors that are
conducting such stability studies (which reimbursements, taken together with any
amounts paid by Wyeth to [*] or other subcontractors in connection with such
stability studies, shall collectively be subject to the foregoing $[*] cap), but
shall otherwise cease to be responsible for any Development of [*].  All
expenses incurred in the conduct of the Development of [*] in excess of such cap
or in addition to those activities provided in the Termination Development Plan
shall be borne by Progenics and not reimbursed by Wyeth; provided that Progenics
shall have no obligation to reimburse Wyeth for Wyeth’s internal
costs.  Progenics and Wyeth intend for Wyeth to use its Commercially Reasonable
Efforts to enter into a [*] Agreement with [*] reasonably agreeable to Progenics
for the manufacture of [*] and for Wyeth to use its Commercially Reasonable
Efforts to assign such agreement to Progenics following the expiration of the US
Sale Period.  However, it is understood and agreed by Progenics that Wyeth does
not represent or warrant that it will be able to enter into such a [*] Agreement
on terms and conditions that will be acceptable to Progenics or that such [*]
Agreement will be assignable by Wyeth to Progenics or any third party without
[*]’s consent and that Wyeth shall have no obligation to undertake any
additional obligations (including, without limitation, the payment of any money
or the guarantee of any performance) or continue any obligations Wyeth may have
under such [*] Agreement beyond the expiration of the International Sales Period
in connection with entering into the [*] Agreement or any assignment thereof as
contemplated by this Termination Agreement.  Subject to Section 5.3, Progenics
shall be responsible for all payments that become due under such [*] Agreement
for services performed and/or goods delivered following expiration of the US
Sale Period.  Subject to the foregoing, Wyeth shall not have any additional
obligations related to the Development of [*].  Progenics shall be solely
responsible, at its expense, for [*] to support Progenics’ Commercialization
activities.  Subject to Section 5.3, Wyeth shall be solely responsible, at its
expense, for [*] to support Wyeth’s Commercialization activities during the
International Sale Period (as defined in Section 4.3.1).
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
4

--------------------------------------------------------------------------------

Execution Copy
 
 
 
    4.1.4.  Progenics shall be solely responsible for conducting, in its sole
discretion, any Development activities related to the multi-dose pen delivery
mechanism for the SC Product (the “Multi-Dose Pen”).  Wyeth’s sole and exclusive
obligation with respect to the Development of the Multi-Dose Pen shall be to
reimburse Progenics for its out-of-pocket expenses incurred under any contract
with and actually paid to [*] or another vendor of Progenics’ choice
specifically for the Development of the Multi-Dose Pen for [*] or such other
vendor’s work related to the Development of the Multi-Dose Pen; provided that
Wyeth shall not be required to reimburse Progenics for (and Progenics shall be
solely responsible for) payments to [*] or such other vendor (a) in excess of
nine million four hundred eighty thousand United States dollars ($9,480,000) or
(b) that are incurred by Progenics after [*].  The reimbursement payable by
Wyeth under this Section 4.1.4, shall be made within [*] days of Wyeth’s
receiving from Progenics an invoice therefor, which invoice is accompanied by
reasonable supporting documentation of such reimbursable out-of-pocket
expenses.  Other than reimbursing Progenics for its payments to third parties as
provided in this Section 4.1.4 and subject to the $9,480,000 cap, Wyeth shall
not have any additional obligations related to the Development of the Multi-Dose
Pen and Progenics shall be solely responsible, at its expense, for manufacturing
Multi-Dose Pens to support Progenics’ Commercialization activities.
 
    4.1.5.       Wyeth shall not be obligated to pay for Development costs or to
conduct any activities associated with [*] in [*] or any other delivery system
or vehicle.  If, during the period of time in which Wyeth has Development
responsibility for a particular presentation of the SC Product as provided in
the Termination Development Plan, Progenics requests [*] in [*] or any other
delivery system or vehicle, Progenics shall be responsible for all incremental
costs and for conducting any additional activities associated with the change in
the formulation, though Wyeth shall continue to be responsible for the costs and
activities explicitly provided for in the Termination Development Plan, other
than those costs, expenses and activities that arise as a result of such a
change in the formulation.
 
    4.1.6.  Wyeth shall provide [*] to participate in no more than (a) [*] per
[*] that shall not be longer than [*] in duration and shall take place at a
location in [*] (the “Area”) selected by [*], and (b) [*] every [*] that shall
not be longer than [*] in duration and shall take place at [*] in order to keep
Progenics and/or its Commercial Partner reasonably informed about the
Development activities provided in this Section 4.1; provided, however, that (x)
such [*] shall occur during normal business hours and in such a way as to not be
disruptive to [*], (y) [*] shall provide [*] with an agenda for each such
meeting at least [*] in advance of such meeting indicating [*] and (z) [*] may,
in its sole discretion, elect to [*].  Wyeth’s obligation to participate in such
meetings with respect to a particular clinical study shall end on the delivery
of such [*] to Progenics; provided that, prior to [*], Wyeth shall continue to
make its personnel (to the extent such personnel are knowledgeable regarding
such study and remain employed by Wyeth) available [*] or, with respect to Study
[*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
5

--------------------------------------------------------------------------------

Execution Copy
 
4.2.      SC Product Commercialization in the United States.
 
    4.2.1.  From the Effective Date through September 30, 2010 (the “ US Sale
Period”), Wyeth shall continue to Commercialize the SC Product in the United
States as provided in the commercialization plan attached hereto as Exhibit B
(the “ US Termination Commercialization Plan”), and Wyeth shall continue to book
sales and pay quarterly royalties and submit related reports as provided in
Sections 6.5 and 6.6 of the Progenics- Wyeth Agreement.  Commencing October 1,
2010, Wyeth shall no longer have the right and obligation to Commercialize the
SC Product in the United States and Wyeth shall cease these activities.  Within
[*] after the expiration of the US Sale Period, Wyeth shall submit to Progenics
a final royalty report in the form heretofore used under the Progenics- Wyeth
Agreement and pay Progenics any royalties remaining due for sales made prior to
such expiration.
 
    4.2.2.  During the US Sale Period, Wyeth shall be responsible for all
ongoing SC Product Commercialization activities in the United States, including
[*].  During the US Sale Period, Wyeth shall have sole decision authority over
[*] activities related to the SC Product in the United States, including,
without limitation, all decisions related to [*] for the SC Product; provided,
however, that (a) Wyeth consults in good faith with Progenics with respect to
[*] and (b) Progenics’ prior written consent shall be required for any [*],
except [*] in which case Progenics’ consent is not required.   Except as
provided in this Termination Agreement, prior to the expiration of the US Sale
Period, Progenics shall not be involved in or undertake any [*] activities
related to the SC Product in the United States.
 
    4.2.3.      Between [*] and the expiration of the US Sale Period, Wyeth
shall, in cooperation with Progenics and/or its US Commercial Partner,
transition SC Product Commercialization activities in the United States to
Progenics and/or its US Commercial Partner in accordance with a transition plan
that the Parties establish and agree upon within [*] after [*] (the “Termination
Transition Plan”).  During this time period, Wyeth shall involve Progenics
and/or its US Commercial Partner in planning, preparation and implementation of
the transition of all SC Product Commercialization activities in the United
States, including [*], to the extent reasonably necessary to facilitate the
effective transition of such Commercialization activities as provided in the
Termination Transition Plan by providing [*] to participate in (a) [*] per [*]
that shall not be longer than [*] in duration and shall take place at a location
in the Area selected by [*], and (b) [*] every [*] that shall not be longer than
[*] in duration and shall take place at [*]; provided, however, that (w) such
[*] shall occur during normal business hours and in such a way as to not be
disruptive to [*], (x) [*] shall provide [*] with an agenda for each such
meeting at least [*] in advance of such meeting indicating [*], (y) [*] may, in
its sole discretion, elect to [*] and (z) Wyeth’s obligation to participate in
such meetings shall end [*] the expiration of the US Sale Period.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
6

--------------------------------------------------------------------------------

Execution Copy
 
    4.2.4.  If all necessary Regulatory Approvals required to launch the
Pre-Filled Syringe presentation in the United States (including, without
limitation, Regulatory Marketing Approvals) are received from the FDA on or
before [*], Progenics may elect to have Wyeth be responsible for the launch and
promotion of the Pre-Filled Syringe presentation in the United States until the
expiration of the US Sale Period by providing written notice to Wyeth within [*]
after receiving notification of such approval.  However, if (a) such approval is
not received on or before [*], (b) Progenics does not provide such notice to
Wyeth or (c) [*], Wyeth shall not have any obligation to launch and promote the
Pre-Filled Syringe presentation in the United States.
 
4.3.      SC Product Commercialization Outside of the United States.
 
    4.3.1.  From the Effective Date through December 31, 2010 (the “
International Sale Period”), Wyeth shall continue to Commercialize the SC
Product outside the United States as provided in the commercialization plan
attached hereto as Exhibit C (the “Ex-US Termination Commercialization
Plan”).  During the International Sale Period, Wyeth shall continue to book
sales and pay quarterly royalties and submit related reports as provided in
Sections 6.5 and 6.6 of the Progenics- Wyeth Agreement; provided that Wyeth
shall not pay such royalties with respect to Net Sales of Product outside the
United States sold during the fourth calendar quarter of 2010 to the extent that
after paying such royalties [*] as it relates to such calendar quarter.  Within
[*] after the expiration of the International Sale Period, Wyeth shall submit a
final royalty report in the form heretofore used under the Progenics- Wyeth
Agreement to Progenics and pay Progenics any royalties remaining due for sales
made prior to such expiration.  [*]
 
    4.3.2.  Notwithstanding the foregoing, if by [*], Progenics has entered into
[*] with one or more partner(s) in a Region (as defined below), including
licensee(s), sublicense(s) and/or distributor(s), under which such partner(s)
would either distribute, market, promote, sell or otherwise Commercialize the SC
Product in one or more [*] region(s) other than the United States (i.e., [*]
(each a “Region”) (an “Ex-US Regional Partner”), but additional time is
necessary for [*] in a country in such Region [*], Wyeth shall, upon Progenics’
request, continue to Commercialize the SC Product in such country for the period
of time requested by Progenics until [*] (with respect to each relevant country,
the “ Extended International Sale Period”).  In any event, however, the Extended
International Sale Period for any relevant country shall expire no later than
[*].  Except as provided in Section 5.2.5, Wyeth shall have no obligations with
respect to the Commercialization of any SC Product after the expiration of (a)
the International Sale Period, in any Region for which Progenics does not enter
into [*] with an Ex-US Regional Partner, or (b) the Extended International Sale
Period, in any country to which an Extended International Sale Period applies.  
During each applicable Extended International Sale Period, Wyeth shall continue
to book sales of SC Product, but no royalties shall be payable by or on behalf
of Wyeth or any of its Affiliates in respect of Net Sales of the SC Product in
the relevant country during the relevant Extended International Sale
Period.  Furthermore, during each Extended International Sale Period, Wyeth
shall have no obligation to launch any SC Product in any country.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
7

--------------------------------------------------------------------------------

Execution Copy
 
    4.3.3.  Notwithstanding anything herein to the contrary, Progenics may
terminate the International Sale Period or any applicable Extended International
Sale Period in a country at any time prior to the expiration of such
International Sale Period or Extended International Sale Period, as applicable,
by giving Wyeth at least [*] prior written notice.  Thereafter, Wyeth’s right
and obligation to Commercialize the SC Product in such country shall expire and
Wyeth shall cease these activities.
 
    4.3.4.      During the International Sale Period and any Extended
International Sale Period in a country, Wyeth shall be responsible for all
ongoing SC Product Commercialization activities in such country, including
[*].  During the International Sale Period and any Extended International Sale
Period in a country, Wyeth shall have sole decision authority over [*]
activities related to the SC Product in such country, including, without
limitation, all decisions related to [*] for the SC Product; provided, however,
that (a) Wyeth consults in good faith with Progenics with respect to any [*] and
(b) Progenics’ prior written consent shall be required for any [*], except [*]
in which case Progenics’ consent is not required.  Except as provided in this
Termination Agreement, prior to the expiration of the International Sale Period
and any Extended International Sale Period in a country, Progenics shall not be
involved in or undertake any [*] activities related to the SC Product in such
country.
 
    4.3.5.  Between [*] and the expiration of the relevant International Sale
Period or such earlier date as may be designated in any notice given by
Progenics pursuant to Section 4.3.3, Wyeth shall, in cooperation with Progenics
and/or its Ex-US Regional Partner(s), transition SC Product Commercialization
activities outside the United States on a country-by-country basis to Progenics
and/or its Ex-US Regional Partner (s) in accordance with the Termination
Transition Plan.   Starting no earlier than [*] prior to the scheduled
expiration of the International Sale Period (or such earlier period upon
Progenics’ request in accordance with Section 4.3.3) in a country, Wyeth shall
involve Progenics and/or its Ex-US Regional Partner(s) in planning, preparation
and implementation of the transition of all Commercialization activities for the
SC Product in such country, including [*], to the extent reasonably necessary to
facilitate the effective transition of such Commercialization activities as
provided in the Termination Transition Plan by providing [*] to participate in
(a) [*] per [*] that shall not be longer than [*] in duration and shall take
place at a location, selected by [*], in the Area or the relevant Region, and
(b) [*] every [*] that shall not be longer than [*] in duration and shall take
place at [*]; provided, however, that (v) if [*], Progenics must [*] in such
transition, (w) such [*] shall occur during normal business hours and in such a
way as to not be disruptive to [*], (x) [*] shall provide [*] with an agenda for
each such meeting at least [*] in advance of such meeting indicating [*], (y)
[*] may, in its sole discretion, elect to [*] and (z) Wyeth’s obligation to
participate in such meetings shall end [*] the expiration of the International
Sale Period or any applicable Extended International Sale Period in such
country.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
8

--------------------------------------------------------------------------------

Execution Copy
 
    4.3.6.  If all necessary Regulatory Approvals required to launch the
Pre-Filled Syringe presentation in a country (including Regulatory Marketing
Approvals and Regulatory Pricing Approvals, as applicable) are received from all
applicable Regulatory Authorities in such country on or before [*], Progenics
may elect to have Wyeth be responsible for the launch and promotion of the
Pre-Filled Syringe in the relevant country until the expiration of the relevant
International Sale Period and any Extended International Sale Period by
providing written notice to Wyeth within [*] after receiving notification from
Wyeth of such approval.  However, if (a) such approval is not received on or
before [*] or (b) Progenics does not provide such notice to Wyeth or (c) [*],
Wyeth shall not have any obligation to launch and promote the Pre-Filled Syringe
presentation in such country.
 
5.  
Additional Transition Procedures

 
5.1.      Technology Transfer.   Wyeth and Progenics shall, within [*] after
[*], establish procedures and a timeline for the transfer to Progenics and/or
its Commercial Partner(s) of all [*], including all [*], relating to the
Development, manufacture and/or Commercialization of the Products or the
Compound ( including [*] created in the course of the Collaboration) in Wyeth’s
Control, which procedures and timeline shall be documented in the Termination
Transition Plan.  To the extent not previously provided to Progenics, Wyeth
shall, at no cost to Progenics, transfer to Progenics and/or its Commercial
Partner(s) [*] ([*], as applicable) of all such [*] (including [*])
(collectively, “Transition Materials”) in accordance with the agreed-upon
timeline set forth in the Termination Transition Plan.  With each transfer of
[*] Transition Materials set forth in the Termination Transition Plan, Wyeth
shall confirm [*], and within [*] of receiving such confirmation, Progenics
shall notify Wyeth in writing [*].  Wyeth shall not be obligated to respond to
any request by Progenics for [*] Transition Materials unless such request is
received by Wyeth in writing within such [*] period; provided that Progenics
[*].  Additionally, Wyeth shall, at no cost to Progenics, provide technology
transfer assistance to the extent reasonably necessary to enable Progenics
and/or its Commercial Partner(s) to understand and utilize the (a) Transition
Materials transferred to Progenics and/or its Commercial Partner(s) pursuant to
this Section 5.1 and (b) Wyeth Collaboration Know-How licensed to Progenics
pursuant to Section 6.4 of this Termination Agreement, as may be reasonably
requested by Progenics by providing [*] to participate in no more than (x) [*]
per [*] that shall not be longer than [*] in duration and shall take place at a
location in the Area selected by [*], and (y) [*] every [*] that shall not be
longer than [*] in duration and shall take place at [*]; provided, however, that
(i) such [*] shall occur during normal business hours and in such a way as to
not be disruptive to [*], (ii) [*] shall provide [*] with an agenda for each
such meeting at least [*] in advance of such meeting indicating [*], (iii) [*]
may, in its sole discretion, elect to [*] and (iv) Wyeth’s obligation to provide
such assistance and consultation shall end on [*]; provided, however, that if
Wyeth provides additional Transition Materials after such date, then, prior to
[*], Wyeth will make its personnel (to the extent such personnel are
knowledgeable about such additional Transition Materials and remain employed by
Wyeth) available [*].  At Progenics’ request after such transfer, Wyeth shall
destroy all copies of any such Transition Materials that relate exclusively to
the Products; provided, however, that Wyeth may retain [*] of any Transition
Materials in accordance with [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
9

--------------------------------------------------------------------------------

Execution Copy
 
5.2.      Regulatory and Additional Development Matters.
 
    5.2.1.       General.   Wyeth shall, at its expense and as provided in this
Section 5.2, transfer to Progenics and/or its Commercial Partner(s) ownership of
all Registrational Filings and Regulatory Approvals submitted or obtained for
the Products and the Compound, and, to the extent not previously provided to
Progenics, all [*] relating to the Products and the Compound, each to the extent
they are owned by or held in the name of Wyeth or its Affiliates.   To the
extent not previously provided to Progenics, Wyeth shall, at its expense, also
provide support, documentation and assistance to the extent reasonably necessary
to provide information to Progenics and/or its Commercial Partner(s) necessary
for the completion by Progenics and/or its Commercial Partner(s) of all
Registrational Filings and Regulatory Approvals transferred to Progenics and/or
its Commercial Partner(s) pursuant to this Section 5.2, including support,
documentation and assistance with the [*] of all such Registrational Filings and
Regulatory Approvals.  To comply with the foregoing, in addition to providing
all necessary or appropriate [*] (to the extent not previously provided to
Progenics), Wyeth will also provide [*] to participate in no more than (a) [*]
per [*] that shall not be longer than [*] in duration and shall take place at a
location in the Area selected by [*], and (b) [*] every [*] that shall not be
longer than [*] in duration and shall take place at [*]; provided, however, that
(x) such [*] shall occur during normal business hours and in such a way as to
not be disruptive to [*], (y) [*] shall provide [*] with an agenda for each such
meeting at least [*] in advance of such meeting indicating [*] and (z) [*] may,
in its sole discretion, elect to [*].   Wyeth’s obligation to provide such
support and consultation related to such Registrational Filings and Regulatory
Approvals shall end, on a Product-by-Product basis, upon the earlier of (i) [*]
after Wyeth transfers to Progenics and/or its Commercial Partner(s) ownership of
all Registrational Filings and Regulatory Approvals submitted or obtained for
such Product or (ii) completion by Progenics and/or its Commercial Partner(s) of
all Registrational Filings and Regulatory Approvals for such Product transferred
to Progenics and/or its Commercial Partner(s) pursuant to this Section 5.2 or
(iii) [*]; provided that Wyeth shall continue to make its personnel available
[*] until [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
10

--------------------------------------------------------------------------------

Execution Copy
 
5.2.2.  SC Product – US.
 
    (a)       US Regulatory Submissions.  During the US Sale Period, Wyeth
shall, at its expense, be responsible for the activities set forth on Exhibit D
related to preparing Registrational Filings and Regulatory Approval submissions
to the FDA for both the current formulation of the SC Product and formulations
arising out of additional activities undertaken by Wyeth in connection with the
SC Product (“ US Regulatory Submissions”).  Progenics shall be responsible for
the compilation of and submission to the FDA of US Regulatory
Submissions.  Following the US Sale Period, Progenics and/or its US Commercial
Partner shall, subject to Wyeth’s obligations under Sections 4.1, 5.1 and 5.2.1
hereof, be responsible for preparing and submitting all US Regulatory
Submissions for the SC Product.  In connection therewith, Wyeth shall, at its
expense, provide to Progenics and/or its US Commercial Partner all [*], to the
extent not previously provided to Progenics, that are reasonably necessary for
Progenics and/or its US Commercial Partner to prepare and submit such
Registrational Filings for the SC Product, including [*] and other relevant
data.  Throughout the US Sale Period and thereafter, Progenics and/or its US
Commercial Partner shall be responsible for maintaining, at its own expense, the
Orange Book listing for the SC Product and, in connection therewith, shall be
solely responsible for making determinations as to whether to list any
particular patent in the Orange Book.
 
    (b)  Pediatric Studies of the SC Product.   Progenics and/or its US
Commercial Partner may conduct such pediatric studies of SC Product as, when and
in the manner it deems necessary, and as agreed with or required by the FDA, at
Progenics’ own expense.  Notwithstanding the foregoing, Wyeth shall reimburse
Progenics and/or its US Commercial Partner for all out-of-pocket expenses
incurred prior to [*] by Progenics and/or its US Commercial Partner in
conducting up to [*] pediatric studies of the SC Product within [*] of Wyeth’s
receiving an invoice therefor accompanied by commercially reasonable supporting
documentation; provided that such pediatric study(ies) (i) is(are) [*] and (ii)
were initiated prior to [*].  Wyeth’s obligation to reimburse Progenics and/or
its US Commercial Partner for such out-of-pocket expenses for such pediatric
studies shall not exceed [*] United States dollars ($[*]) if [*] or five million
United States dollars ($5,000,000) if [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
11

--------------------------------------------------------------------------------

Execution Copy
 
    5.2.3.  SC Product – Ex-United States.  During the International Sale
Period, Wyeth shall, at its expense, be responsible for continuing to seek
Regulatory Approval for the SC Product in the countries identified on Exhibit
M.   Wyeth, at its expense, shall be responsible for preparing all
Registrational Filings and Regulatory Approval submissions in such jurisdictions
(“ International Regulatory Submissions”) relating to the SC Product.  During
the International Sale Period , Wyeth shall be responsible for submitting to the
relevant Regulatory Authorities appropriate International Regulatory Submissions
for the SC Product as required by the Ex- US Termination Commercialization
Plan.  In addition, during the International Sale Period and any Extended
International Sale Period (on a country-by-country basis), Wyeth or its
Affiliates shall (a) be responsible for interacting with the relevant Regulatory
Authorities with respect to such International Regulatory Submissions related to
the SC Product and (b) retain ownership of all International Regulatory
Submissions relating to the SC Product.  Subject to Section 5.2.5, following the
expiration or termination of the relevant International Sale Period or any
Extended International Sale Period, Wyeth shall, on a country-by-country basis,
promptly transfer to Progenics and/or its Ex-US Regional Partner ownership of
all International Regulatory Submissions made, submitted or obtained for the SC
Product.
 
5.2.4.  Oral Product.
 
    (a)  Registrational Filings and Regulatory Approvals.  Promptly following
[*], Wyeth shall transfer to Progenics and/or its Commercial Partner(s)
ownership of all Registrational Filings and Regulatory Approvals made, submitted
or obtained for the Oral Product, including the investigational new drug
application for the Oral Product.   Progenics and/or its Commercial Partner(s)
shall thereafter be responsible for preparing and submitting all Registrational
Filings and Regulatory Approval submissions relating to the Oral Product, and
for all other [*] work for the Oral Product.   To the extent not previously
provided to Progenics, Wyeth shall, at its expense, provide to Progenics and/or
its Commercial Partner(s) such [*] that are reasonably necessary for Progenics
and/or its Commercial Partner(s) to prepare and submit US Regulatory Submissions
and International Regulatory Submissions for the Oral Product, including [*] and
other related data.   Progenics and/or its US Commercial Partner(s) shall be
responsible for maintaining the Orange Book listing for the Oral
Product.  Following the Signing Date, Wyeth shall make [*] and other agreed-upon
[*] available for consultation with Progenics and/or its Commercial Partner(s)
with respect to formulation of Oral Product, at no cost to Progenics, until the
earlier of (i) [*], (ii) [*] or (iii) [*]; provided that (x) such consultation
shall occur during normal business hours and in such a way as to not be
disruptive to [*], (y) [*] shall provide [*] with an agenda for each such
meeting at least [*] in advance of such meeting indicating [*] and (z) [*] may,
in its sole discretion, elect to [*].
 
(b)      [*]
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
12

--------------------------------------------------------------------------------

Execution Copy
 
    5.2.5.  Delays in Transferring International Regulatory Submissions.  In the
event that, despite Progenics’ good faith, diligent efforts, any International
Regulatory Submissions cannot be transferred to Progenics and/or its Ex-US
Regional Partner in the manner provided in this Section 5.2 upon the expiration
or termination of the International Sale Period and any Extended International
Sale Period due to any inability to secure, or any delay in securing, any
necessary regulatory approvals, at Progenics’ written request delivered no later
than [*] the expiration of the International Sale Period or any Extended
International Sale Period, Wyeth shall (a) retain ownership of any such
International Regulatory Submissions and (b) continue to be responsible for
submitting to the relevant Regulatory Authority, and interacting with the
relevant Regulatory Authorities, with respect to such International Regulatory
Submissions as provided for in this Section 5.2 for the benefit of Progenics
until such time as the necessary regulatory approvals have been obtained and
then Wyeth shall promptly transfer to Progenics and/or its Ex-US Regional
Partner such International Regulatory Submissions; provided, however, that Wyeth
shall have no obligation to perform any acts or services (other than forwarding
notices and other ministerial acts) in respect of such delayed International
Regulatory Submissions.   Progenics shall reimburse Wyeth for all of Wyeth’s
reasonable out-of-pocket costs and expenses incurred at the request of Progenics
or a Regulatory Authority associated with Wyeth’s retaining ownership of any
International Regulatory Submissions and associated activities contemplated by
this Section 5.2.5.  Notwithstanding the foregoing, Wyeth shall not be required
to retain ownership of any International Regulatory Submissions pursuant to this
Section 5.2.5 beyond [*], after which time Wyeth shall have no obligations with
respect to such International Regulatory Submissions and Wyeth may abandon or
retain such International Regulatory Submissions if Wyeth so chooses in its sole
discretion.
 
5.3.  Supply of SC Product.  Wyeth shall be responsible for manufacturing
sufficient supplies of the current vial presentation and, to the extent
Commercialized by Wyeth at Progenics’ request as provided in Section 4.2.4 and
4.3.6, the Pre-Filled Syringe, to satisfy demand for such presentation(s) of the
SC Product in each country in which Wyeth is Commercializing such
presentation(s) of the SC Product pursuant to Sections 4.2 or 4.3 of this
Termination Agreement through [*] for the US and [*] for the ex-US Regions.  Not
later than [*], Wyeth and Progenics shall assess the state of the US and ex-US
inventory for each such presentation of the SC Product that is available for
such Commercialization in the US and in the ex-US Regions.  If, in Progenics’
reasonable business judgment, there is not a sufficient quantity of either
presentation to fulfill [*] through [*] for the US and [*] for the ex-US
Regions, Progenics may give Wyeth [*] for Wyeth to manufacture such quantities
of each presentation of the SC Product according to the manufacturing and supply
terms attached hereto as Exhibit E (the “Manufacturing and Supply Terms”) and
subject to the limitations of any contracts related to the manufacturing or
supply of such presentations of the SC Product between Wyeth and any Third
Party: [*].  Subject to the Manufacturing and Supply Terms, Wyeth shall have
such presentations of the SC Product manufactured using [*] of each presentation
of the SC Product and the requirements of any contracts related to the
manufacturing or supply of such presentations of the SC Product between Wyeth
and any Third Party.  Subject to the Manufacturing and Supply Terms, Wyeth shall
transfer [*] finished SC Product (including any inventory of the Pre-Filled
Syringe in Wyeth’s possession, whether manufactured for Development or
Commercial use and any SC Product ordered by Progenics pursuant to this Section
5.3 to fulfill [*] through [*] for the US or [*] for the ex-US Regions) to
Progenics and/or its Commercial Partner(s) as follows:
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
13

--------------------------------------------------------------------------------

Execution Copy
 
(a) commencing [*], Wyeth shall transfer [*] inventory [*];
 
(b) within [*] of [*], Wyeth shall transfer [*] inventory [*];
 
(c) commencing [*], Wyeth shall transfer [*] inventory [*];
 
(d) within [*] of [*], Wyeth shall transfer [*] inventory [*];
 
(e) within [*] of [*], Wyeth shall transfer [*] inventory [*].
 
In each case, Progenics shall purchase such inventory of finished SC Product at
[*].  In no event shall Progenics be required to purchase inventory that [*] or
that [*].  After Wyeth has discontinued manufacturing of the SC Product, Wyeth
shall transfer to Progenics [*] API, excipients and packaging components
purchased or produced by Wyeth specifically for the manufacture of the SC
Product, other than those necessary for Wyeth to fulfill its obligations
pursuant to this Section 5.3, and Progenics shall reimburse Wyeth for its costs
associated with purchasing or producing such material.  All SC Product, API,
excipients, and package components delivered by Wyeth to Progenics shall be
delivered [*].  On delivery, Wyeth will provide Progenics with an invoice for
costs of such SC Product, API, excipients, and package components delivered.  
Progenics shall pay Wyeth within [*] of receiving such invoice.
 
5.4.       Supply of Oral Product.   To the extent not previously provided to
Progenics, Wyeth shall promptly transfer to Progenics and/or its Commercial
Partner all technology [*] for the manufacture of each form of the Oral Product
developed by Wyeth set forth on Exhibit F, including [*] the Oral Product
.  Wyeth shall transfer to Progenics or its Commercial Partner [*] oral [*] and
[*] manufactured [*], at no cost to Progenics, which transfer shall occur in two
or more stages: [*] an initial quantity of [*] oral [*] will be made on or
before [*] and [*] the remaining quantity of [*] oral [*] will be made [*].  All
such deliveries shall be [*].   All Oral Product delivered by Wyeth to Progenics
shall be delivered [*].  Except as provided for herein, Progenics shall be
responsible for all costs and activities related to the Development and
Commercialization of the Oral Product.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
14

--------------------------------------------------------------------------------

Execution Copy
 
5.5.       Pharmacovigilance Activities; Product Recalls.   Wyeth shall continue
to perform its pharmacovigilance activities pursuant to the existing
Wyeth/Progenics Pre-Approval Pharmacovigilance Agreement and Post-Approval
Pharmacovigilance Agreement in (a) the United States during the US Sale Period
and (b) each country where Wyeth is Commercializing the SC Product so long as
Wyeth holds the Regulatory Approval for the SC Product in such country in
accordance with this Termination Agreement.  If Wyeth is required or voluntarily
decides to initiate a Recall with respect to any Product, Wyeth shall promptly
notify Progenics of such requirement or decision.  In the event of any Recall,
in the United States during the US Sale Period and/or any country where Wyeth
holds the Regulatory Approval for the SC Product in accordance with this
Termination Agreement, Wyeth shall be solely responsible for (x) all contact
with applicable Regulatory Authorities and (y) implementing, directing and
administering any Recall of any Product required or recommended by any
Regulatory Authority, court or other governmental authority of competent
jurisdiction, or determined by Wyeth, in consultation with Progenics, to be
necessary or advisable.  Notwithstanding any other provision of this Termination
Agreement, to facilitate the transition of Development and Commercialization
activities provided for herein, the Quality Agreements between the Parties
entered into pursuant to the Progenics-Wyeth Agreement shall remain in effect
until completion of the US Sale Period in the United States and the
International Sale Period or Extended International Sale Period (as applicable)
in other countries (on a country-by-country basis).
 
5.6.  Assignment of Third Party Contracts.
 
    5.6.1.  Wyeth has delivered or shall deliver promptly after [*] to Progenics
copies of all agreements related to the Development, manufacture and/or
Commercialization of the Compound and/or the Products (“Third Party Contracts”),
subject to provisions in any such Contracts regarding the confidentiality
thereof, and has, to the extent consistent with such provisions, fully informed
or will inform Progenics as to the subject matter thereof.  A list of Third
Party Contracts is set forth on Exhibit G1.
 
    5.6.2.  Wyeth shall use its reasonable efforts to assign and delegate to
Progenics and/or its Commercial Partner(s) all of Wyeth’s rights and obligations
under those Third Party Contracts identified as being a Selected Third Party
Contract on Exhibit G2 (the “ Selected Third Party Contracts”).  Each Selected
Third Party Contract shall be assigned to Progenics and/or its Commercial
Partner(s) on or about the assignment effective date set forth on Exhibit G2
with respect to such contract, subject to obtaining, if necessary, the consent
of the Third Party to such assignment.   Wyeth and Progenics shall use their
respective reasonable efforts to obtain the consent of such Third Party(ies) to
the assignment of any such Selected Third Party Contracts.  In connection with
obtaining such consents, Progenics will cooperate with Wyeth in [*].  The
Parties shall commence, if necessary, discussions with all counterparties to the
Selected Third Party Contracts promptly following [*] in order to effectuate
terms of this Section 5.6 as promptly as practicable.  The Parties shall each
cooperate with one another to, as promptly as practicable, prepare all necessary
documentation to obtain all necessary consents for such Selected Third Party
Contracts necessary to consummate the transactions contemplated by this
Termination Agreement or otherwise reasonably required in connection
therewith.   Wyeth shall [*] the assignment of any Selected Third Party
Contract.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
15

--------------------------------------------------------------------------------

Execution Copy
 
    5.6.3.  To the extent that any Selected Third Party Contract is not
assignable without the consent of the counterparty to such Selected Third Party
Contract and [*], the performance obligations of Wyeth thereunder shall, unless
not permitted by such Selected Third Party Contract, be deemed to be
subcontracted to Progenics and/or its Commercial Partner(s) until such Selected
Third Party Contract has been effectively assigned [*].  If any such consent to
assignment [*] cannot be timely obtained, (a) Wyeth shall waive any exclusivity
provision contained in such Selected Third Party Contract to the extent
necessary to allow Progenics and/or its Commercial Partner(s) to enter into
its/their own agreement with such Third Party, and (b) Wyeth and Progenics shall
cooperate in any reasonable arrangement designed to provide for Progenics and/or
its Commercial Partner(s) the benefits and obligations intended to be assigned
or delegated to and assumed by Progenics and/or its Commercial Partner(s) under
the relevant Selected Third Party Contract, including enforcement for the
account of Progenics and/or its Commercial Partner(s) (and at the expense of
Progenics and/or its Commercial Partner(s)) of any and all rights of Wyeth
against the other party(ies) thereto arising out of the breach or cancellation
thereof by such other party(ies) or otherwise.  In furtherance of the foregoing,
Wyeth agrees that in the event any Selected Third Party Contract is not
assignable to Progenics or its Commercial Partner(s), and in the event that
Progenics or its Commercial Partner(s) and the relevant counterparty wish to
enter into a new contract with such Third Party, Wyeth shall, and hereby does,
consent to the use by any such Third Party for the benefit of Progenics of any
confidential information, technology and/or Know-How of such Third Party
developed in connection with the Third Party’s work for Wyeth, subject to
applicable restrictions of confidentiality and limitations on use.
 
    5.6.4.  Pursuant to Section 5.6.2, Wyeth shall use its reasonable efforts to
assign to Progenics all of its right, title and interest in, to and under the
Non-Disclosure Agreement between Wyeth and [*].  As of the Signing Date, no
other agreement is in place between Wyeth and [*] with respect to the
Development of the Multi-Dose Pen.  Progenics and Wyeth intend for Progenics to
negotiate directly with [*] or any other vendor of Progenics’ choosing and enter
into its own agreement with [*] or such other vendor related to the Development
of the Multi-Dose Pen and for Wyeth to reimburse Progenics for its out-of-pocket
expenses paid pursuant to such agreement(s) as provided in Section 4.1.4 and
subject to the monetary limitations contained therein.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
16

--------------------------------------------------------------------------------

Execution Copy
 
    5.6.5.  Similarly, pursuant to Section 5.6.2, Wyeth shall use its reasonable
efforts to assign to Progenics all its right, title and interest in, to and
under the [*] Agreement and the [*] Agreement, as amended, between Wyeth and
[*]; provided that Wyeth shall not assign such agreements to Progenics until
Wyeth reasonably determines that such agreements are no longer necessary for
Wyeth to satisfy its Development obligations under this Termination
Agreement.  As of the Signing Date, no other agreement is in place between Wyeth
and [*] with respect to the Development of [*].  Wyeth shall be responsible for
expenses incurred in completing the activities contemplated in these agreements
with [*] as provided in Section [*] and subject to the monetary limitations
contained therein.  Progenics and Wyeth intend for Wyeth to enter into a [*]
Agreement with [*] related to the manufacture of [*].  Once executed, such [*]
Agreement shall be considered a Selected Third Party Contract for the purposes
of this Termination Agreement and shall be subject to the provisions of Section
5.6.2, with an anticipated assignment effective date corresponding to expiration
of the US Sale Period.
 
5.7.       Waiver of Rights Under, and Amendment of, the Chicago Agreement.  
Wyeth hereby waives any and all rights and licenses under that certain Agreement
Related to Progenics’ MNTX In-License dated as of the 22nd day of December, 2005
by and among the University of Chicago, acting on behalf of itself and its
affiliate ARCH Development Corporation (the “University”), Progenics, ProNev and
Wyeth (the “ Chicago Agreement”).   Wyeth shall, and shall cause its Affiliates
to, cooperate with Progenics in connection with Progenics’ efforts to amend and
restate the Chicago Agreement.  The University is hereby named as an express
third party beneficiary of the waiver referred to above with the right to
enforce such waiver as if it were a party to this Termination Agreement.
 
5.8.  Coordination of Transition.  [*] following [*], the Parties shall each
designate at least [*] representatives, with appropriate expertise, who shall be
solely responsible for coordinating the activities and communication between the
Parties contemplated by this Termination Agreement and shall constitute a
Transition Committee for the purposes of this Termination Agreement.  Each Party
shall determine, in its sole discretion, each representative’s role in
coordinating such activities and communications and the applicable expertise
required of such representative.  [*] following [*], each Party will provide
written notice to the other Party identifying its designated representatives and
describing how they may be contacted by the other Party, and by like notice,
each Party may replace any of its designated representatives or otherwise change
the constitution of its group of designated representatives.  Each Party shall
direct all communications to the other Party to the appropriate
representative(s) designated to receive and coordinate communications related to
the particular subject matter of the communication.  The Transition Committee
shall meet [*] for [*] during each [*] at a location in the Area selected by
[*], during normal business hours and in such a way as to not be disruptive to
[*].  The Transition Committee shall meet until all Development and
Commercialization activities of Wyeth have been transferred to Progenics and/or
its Commercial Partner(s) as provided for herein.  [*] shall provide [*] with an
agenda for each such meeting at least [*] in advance of such meeting indicating
[*], and [*] may, in its sole discretion, elect to [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
17

--------------------------------------------------------------------------------

Execution Copy
 
6.  
Intellectual Property

 
6.1.       Assignment of Certain Trademarks and Other Intellectual Property.
 
    6.1.1.   Assignment of US Trademarks and Other US Intellectual
Property.  Effective as of the expiration of the applicable US Sale Period, 
Wyeth shall, and hereby does, assign to Progenics all United States trademarks,
trade dress, Internet domain names and all copyright rights in and to any
content (including website content), advertising, promotional and marketing
materials and other copyrightable materials owned by Wyeth and its Affiliates
identified on Exhibit H1 (“ Assigned US IP”).  In furtherance of the assignment
of (a) trademarks identified on Exhibit H1, the Parties have executed and
delivered to one another the Trademark and Domain Name Assignment Agreement
attached hereto as Exhibit I and (b) the other Assigned US IP, the Parties have
executed and delivered to one another the Assignment of Copyrights attached
hereto as Exhibit J.  Progenics shall be responsible for the costs of recording
such assignments, when necessary or, in the opinion of Progenics, advisable, and
all such assignments shall be executed and delivered to Progenics no later than
[*] after the expiration of the US Sale Period.
 
    6.1.2.       Assignment of Ex- US Trademarks and Other Ex- US Intellectual
Property.  Effective as of the expiration of the International Sale
Period, Wyeth shall, and hereby does, assign to Progenics all Ex-United States
trademarks, trade dress, Internet domain names and all copyright rights in and
to any content (including website content), advertising, promotional and
marketing materials and other copyrightable materials owned by Wyeth and its
Affiliates identified on Exhibit H2 (“Assigned Ex-US IP” and, together with the
Assigned US IP, the “Assigned IP”).  If there is an Extended International Sale
Period in any particular country in the Territory, then the foregoing assignment
shall be effective as of the expiration of the Extended International Sale
Period in such country with respect to any trademark registration or other
Assigned Ex-US IP in such country.  In furtherance of the assignment of (a)
trademarks identified on Exhibit H2, the Parties have executed and delivered to
one another the Trademark and Domain Name Assignment Agreement attached hereto
as Exhibit I and (b) the other Assigned Ex-US IP, the Parties have executed and
delivered to one another the Assignment of Copyrights attached hereto as
Exhibit J.  Progenics shall be responsible for the costs of recording such
assignments, where necessary or, in the opinion of Progenics, advisable, and all
such assignments shall be executed and delivered to Progenics no later than [*]
after the expiration of the International Sale Period or any Extended
International Sale Period (if applicable).  In the event that the Trademark and
Domain Name Assignment Agreement cannot be recorded in any country due to the
form thereof, Progenics shall prepare a reasonable country-specific assignment
agreement (which in substance is not inconsistent with this Termination
Agreement and/or the Trademark and Domain Name Assignment Agreement attached
hereto as Exhibit I) to assign to Progenics the trademarks in such country that
are included in the Assigned IP, and Wyeth shall execute and deliver to
Progenics any such assignment agreement within [*] after Progenics delivers such
assignment agreement to Wyeth.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
18

--------------------------------------------------------------------------------

Execution Copy
 
    6.1.3.  Accuracy of Exhibits H1 and H2.  The Assigned IP constitute all
trademarks, Internet domain names, trade dress and copyrights owned by Wyeth
that relate exclusively to the Products.
 
6.2.      Limited License to Wyeth Trademarks.
 
    6.2.1.  License Grant.  Effective as of the expiration of the US Sale Period
or International Sale Period and any applicable Extended International Sale
Period (as applicable), Wyeth shall, and hereby does, grant to Progenics a
limited, royalty-free, non-exclusive, non-transferable license, without the
right to sublicense (other than to Progenics’ Commercial Partners), to use the
trademarks listed on Exhibit K (the “ Wyeth Trademarks”) in the Territory in
which they apply, as follows:
 
    (a)  on [*] until [*]; provided that such Trademarks are used in the
identical manner as supplied by Wyeth; provided, however, that Progenics must
maintain the quality of the Products supplied by Wyeth in accordance with
Wyeth’s past practice and with all applicable legal requirements; and
 
    (b)  on [*] for no longer than [*] following the end of the US Sale Period
or International Sale Period and any Extended International Sale Period (as
applicable); provided, however, that Progenics shall remove the Wyeth Trademarks
from any Internet web site operated by Progenics and/or its Commercial
Partner(s) no later than [*] following the end of the US Sale Period (for
US-directed web sites) or International Sale Period or any Extended
International Sale Period (as applicable for ex- US directed Internet web
sites).
 
 In any event, however , Progenics shall use Commercially Reasonable Efforts to
cease all use of the Wyeth Trademarks as soon as practicable.
 
    6.2.2.  No License to Third Party Marks.  No rights are granted by Wyeth
under this Termination Agreement with respect to any Third Party
trademark.  Progenics acknowledges that trademarks owned by [*] appear on [*]
certain SC Product [*] and have been included in certain marketing materials
relating to the Product with the approval of [*].  Progenics acknowledges that
Wyeth is not granting any rights to Progenics with respect to any [*]
trademark.  Progenics will be solely responsible for obtaining authorization
from [*] to use any such trademark after expiration of the US Sale Period and
International Sale Period, as applicable.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
19

--------------------------------------------------------------------------------

Execution Copy
 
6.3.      Ownership of Intellectual Property Developed During the
Transition.  Inventorship of any invention that arises during the performance of
the Termination Development Plan, US Termination Commercialization Plan, Ex- US
Termination Commercialization Plan , transfer of technology or any other
activities contemplated by this Termination Agreement, and any Patent Right
claiming such invention, shall be determined in accordance with rules and
guidelines regarding inventorship as established under United States patent law,
including case law and regulations associated therewith.  Authorship of any work
subject to copyright protection shall be determined in accordance with United
States copyright law, including case law and regulations associated
therewith.  For the purposes of this Termination Agreement, any such invention
or work shall be included within the definitions of Wyeth Collaboration
Know-How, Wyeth Collaboration Patent Rights, Progenics Know-How, Progenics
Patent Rights, Joint Know-How, and Joint Patent Rights to the extent consistent
with the definitions of those terms in the Progenics- Wyeth Agreement as if such
invention or work was made or created during the Term in the course of the
Collaboration.
 
6.4.      License to Certain Know-How, Patent Rights and Technology.
 
    6.4.1.  License.  Subject to the terms and conditions of this Termination
Agreement, Wyeth shall, and hereby does, grant to Progenics a fully paid-up,
perpetual, irrevocable, royalty-free, worldwide, transferable (to the extent
provided in Section 9.5), exclusive (except as to Wyeth and its Affiliates)
license (with the right to grant sublicenses) in the Field to all Wyeth
Collaboration Patent Rights, Wyeth Collaboration Know-How and Wyeth’s interest
in the Joint Patent Rights and the Joint Know-How, to make, have made, use,
Develop, sell, offer to sell, have sold, import, export and otherwise exploit or
Commercialize the Compound and the Products in the Territory (including
Japan).  To the extent not included in the preceding license, subject to the
terms and conditions of this Termination Agreement, Wyeth shall, and hereby
does, also grant to Progenics a fully paid-up, perpetual, irrevocable,
royalty-free, worldwide, transferable, non-exclusive license (with the right to
grant sublicenses) in the Field to all manufacturing technology Controlled by
Wyeth and that has been used or, as of the Effective Date, is in development
specifically for use by or on behalf of Wyeth in the manufacture of the Compound
and Products to make, have made, use, Develop, sell, offer to sell, have sold,
import, export and otherwise exploit or Commercialize the Compound and the
Products in the Territory (including Japan).  A list of all Wyeth Collaboration
Patent Rights and Joint Patent Rights existing as of the Effective Date,
including the title, application number and filing date is set forth on Exhibit
L1 for Wyeth Collaboration Patent Rights and Exhibit L2 for Joint Patent Rights
hereto.  Progenics shall be permitted to transfer Progenics’ ownership interests
in the Joint Technology, including the Joint Patent Rights, on a
country-by-country basis, through sublicense, sale or otherwise, without prior
consent from Wyeth.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
20

--------------------------------------------------------------------------------

Execution Copy
 
    6.4.2.  Enforcement. Progenics shall have the sole right but not the
obligation, at its own expense, to take action to obtain a discontinuance of any
infringement of, bring suit against a Third Party infringer or alleged Third
Party infringer of, or defend against any action commenced by a Third Party
(including any declaratory judgment action) with respect to any Wyeth
Collaboration Patent Rights and Joint Patent Rights licensed to Progenics
hereunder, without prior notice to or consent of Wyeth.  Progenics shall have
the right to control any such action or suit using counsel of its own choice,
and shall have the right to enter into any settlement with respect to such any
action or suit, without the prior notice to or consent of Wyeth, including any
settlement which grants a Third Party sublicense as permitted by Section 6.4.1,
or would enjoin or grant other equitable relief against Progenics or Wyeth.  For
the purpose of exercising and enforcing its rights under Section 6.4.1 and this
Section 6.4.2, Progenics may join Wyeth as a party to any such action or suit
brought, or defended, by Progenics; provided , however, that Progenics shall
bear all the expenses of such action or suit, including those incurred by Wyeth
as a participant (including Wyeth’s own independent counsel).  Wyeth shall
cooperate (including by executing any documents required to enable Progenics to
initiate or defend such litigation) with Progenics in any suit for infringement
of any Wyeth Collaboration Patent Rights or Joint Patent Rights licensed to
Progenics hereunder brought by Progenics against a Third Party or in the defense
of any Claim commenced by a Third Party in accordance with this Section 6.4.2,
at Progenics’ expense, and shall have the right to consult with Progenics and to
participate in and be represented by independent counsel in such litigation at
Progenics’ expense.  Progenics shall not incur any liability to Wyeth as a
consequence of such litigation or any unfavorable decision resulting therefrom,
including any decision holding any Patent Right invalid or
unenforceable.  However, Progenics shall indemnify and hold Wyeth harmless from
any liability to a Third Party as a consequence of such litigation or defense or
any unfavorable decision resulting therefrom arising out of the use by Progenics
of any Patent Rights licensed by Progenics hereunder, except for any liability
(a) in respect of which Wyeth has an indemnification obligation to Progenics or
(b) that may arise from actions of Wyeth in violation of any law or regulation
not related to the Product or Compound.  Any recovery obtained by Progenics as a
result of any such proceeding against a Third Party infringer shall be retained
by Progenics.
 
    6.4.3.  Prosecution and Documentation.  With respect to each Wyeth
Collaboration Patent Right, Joint Patent Right, and Progenics Patent Right, as
of the Effective Date, Progenics shall be solely responsible for filing,
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
21

--------------------------------------------------------------------------------

Execution Copy
 
 prosecuting (including the right to direct counsel and make final patent
prosecution decisions), and abandoning such Patent Right in the Field at
Progenics’ own expense.  In furtherance of such right, Wyeth shall, at
Progenics’ expense, reasonably cooperate with Progenics as set forth in this
Section 6.4.3 with respect to the Wyeth Collaboration Patent Rights and Joint
Patent Rights.   At Progenics’ request and to the extent not previously provided
to Progenics, Wyeth shall provide to Progenics [*] ([*], as applicable) of [*]
that Wyeth may have in its possession related to the Wyeth Collaboration Patent
Rights and Wyeth’s interest in the Joint Patent Rights and related to the
Development and/or Commercialization of the Compound and Products.   Progenics’
and Wyeth’s prosecution counsel shall meet [*] after [*] to create and implement
a plan for transferring prosecution responsibility to Progenics, including
[*].  Wyeth shall promptly sign, and cause its then-current employees, as
appropriate, to sign, and require its employees to sign in the future, where
appropriate, all documents as may be reasonably requested by Progenics, make all
rightful oaths, and take other actions reasonably necessary to assist Progenics
in prosecuting and maintaining appropriate protection for such Patent Rights,
all at Progenics’ cost and expense.  Wyeth shall provide Progenics the contact
information that Wyeth has for any employee whose employment with Wyeth has
ceased, to the extent such information is available and its disclosure to
Progenics would not violate any applicable law, and cooperate with Progenics to
the extent reasonably necessary to effectuate the provisions of this Section
6.4.3 by providing [*] to participate in no more than [*] per [*] that shall not
be longer than [*] in duration; provided that (a) such consultation shall occur
during normal business hours and in such a way as to not be disruptive to [*],
(b) Wyeth’s obligation to participate in such meetings shall end [*] after [*],
(c) [*] shall provide [*] with an agenda for each such meeting at least [*] in
advance of such meeting indicating [*], and (d) [*] may, in its sole discretion,
elect to [*].
 
6.5.      Non-Assertion of Rights.  Following the Signing Date, Wyeth, on behalf
of itself and its current and/or future Affiliates, agrees not to assert any
Wyeth Independent Patent Rights against Progenics, its current and/or future
Affiliates, designees, licensees, sublicensees, independent contractors,
distributors, wholesalers or other Third Parties with which or whom Progenics
does business relating to the Development, Commercialization or other
exploitation of the Compound and the Products.
 
6.6.      Non-exclusive License to Wyeth.  Solely in order to enable Wyeth to
fulfill its obligations pursuant to this Termination Agreement and only for such
time and to the extent as Wyeth is fulfilling such obligations, Progenics shall,
and hereby does, grant to Wyeth a fully paid-up, royalty-free, worldwide,
non-exclusive license in the Field under the Assigned IP and Progenics
Technology and Progenics’ interest in the Joint Technology.
 
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
22

--------------------------------------------------------------------------------

Execution Copy
 
7.  
Representations, Warranties and Covenants; Indemnity

 
7.1.      By Wyeth.   Wyeth hereby represents, warrants and covenants to
Progenics that as of the Signing Date:
 
    7.1.1.      Authorization and Enforcement of Obligations.   Wyeth (a) has
the corporate power and authority and the legal right to enter into this
Termination Agreement and to perform its obligations hereunder and (b) has taken
all necessary corporate action on its part to authorize the execution and
delivery of this Termination Agreement and the performance of its obligations
hereunder.  This Termination Agreement has been duly executed and delivered on
behalf of Wyeth, and constitutes a legal, valid, binding obligation, enforceable
against Wyeth in accordance with its terms.
 
    7.1.2.      Consents.  To the knowledge of Wyeth, all necessary consents,
approvals and authorizations of all governmental authorities and other Persons
required to be obtained by Wyeth in connection with this Termination Agreement,
other than consents to the assignment of any Third Party Contracts, have been
obtained.
 
    7.1.3.  Accuracy of Exhibit L.  Exhibit L1 and Exhibit L2 contains a
complete and accurate list of the Wyeth Collaboration Patent Rights and the
Joint Patent Rights, respectively.  No Omission from Exhibit L1 of any Wyeth
Collaboration Patent Right or from Exhibit L2 of any Joint Patent Right shall be
in derogation of the license in Section 6.4.1 hereof, and upon the discovery of
such omission, the Parties shall promptly update Exhibit L1 and Exhibit L2 to
include any such omitted Wyeth Collaboration Patent Right or Joint Patent
Right.  Subject to the provisions of the Progenics- Wyeth Agreement and this
Termination Agreement, Wyeth is, as of the Signing Date, the exclusive owner of
the Wyeth Collaboration Patent Rights and Wyeth’s interest in the Joint Patent
Rights, free and clear of all liens and encumbrances.
 
    7.1.4.  No Representations Related to Sales and Forecasts.  Progenics
acknowledges and agrees that nothing in this Termination Agreement (including,
without limitation, any exhibits or attachments hereto or any Third Party
Contracts) or any information provided to Progenics pursuant to this Termination
Agreement shall be construed as a representation, warranty, or covenant by Wyeth
(i) that a particular Product under Development will be successfully Developed
on any particular timetable (or at all), or (ii) with respect to demand for,
anticipated sales of, or the actual value of any Product.  Without limiting the
foregoing, Progenics acknowledges and agrees that the [*] contemplated in
Section 5.3 or the information provided to Progenics in any [*] provided in
Sections 4.1.1, 4.2.1 or 4.3.1 or elsewhere in this Termination Agreement or
that have otherwise been discussed by the Parties are merely intended to assist
the parties in their planning as they transition responsibility for Development
and Commercialization of the Products to Progenics.  WYETH MAKES NO
REPRESENTATION, WARRANTY OR COVENANT, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE
ABLE TO SUCCESSFULLY DEVELOP OR COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED,
THAT ANY PRODUCT WILL ACHIEVE ANY PARTICULAR SALES LEVEL.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
23

--------------------------------------------------------------------------------

Execution Copy
 
    7.1.5.  No Implied Warranties.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 7.1, WYETH MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, REGARDING THE COMPOUNDS, THE PRODUCTS OR ABOUT ANY
KNOW-HOW OR PATENT RIGHTS.  WITHOUT LIMITATION, WYETH EXPRESSLY DISCLAIMS ANY
IMPLIED WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.
 
7.2.      By Progenics.   Progenics hereby represents, warrants and covenants to
Wyeth that as of the Signing Date:
 
    7.2.1.      Authorization and Enforcement of Obligations.   Progenics
(a) has the corporate power and authority and the legal right to enter into this
Termination Agreement and to perform its obligations hereunder and (b) has taken
all necessary corporate action on its part to authorize the execution and
delivery of this Termination Agreement and the performance of its obligations
hereunder.  This Termination Agreement has been duly executed and delivered on
behalf of Progenics, and constitutes a legal, valid, binding obligation,
enforceable against Progenics in accordance with its terms.
 
    7.2.2.  Consents.  To the knowledge of Progenics, all necessary consents,
approvals and authorizations of all governmental authorities and other Persons
required to be obtained by Progenics in connection with this Termination
Agreement have been obtained.
 
    7.2.3.  Accuracy of Exhibit L.  Exhibit L2 contains a complete and accurate
list of the Joint Patent Rights.  No omission from Exhibit L2 of any Joint
Patent Right shall be in derogation of the license in Section 6.4.1 hereof, and
upon the discovery of such omission, the Parties shall promptly update Exhibit
L2 to include any such omitted Joint Patent Right.  Subject to the provisions of
the Progenics- Wyeth Agreement and this Termination Agreement, Progenics is, as
of the Signing Date, the exclusive owner of Progenics’ interest in the Joint
Patent Rights, free and clear of all liens and encumbrances.
 
    7.2.4.  No Implied Warranties.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS SECTION 7.2, PROGENICS MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, REGARDING THE COMPOUNDS, THE PRODUCTS OR ABOUT ANY
KNOW-HOW OR PATENT RIGHTS.  WITHOUT LIMITATION, PROGENICS EXPRESSLY DISCLAIMS
ANY IMPLIED WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR
A PARTICULAR PURPOSE.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
24

--------------------------------------------------------------------------------

Execution Copy
 
7.3.      Indemnity.
 
    7.3.1.   Indemnification by Wyeth.   Wyeth shall indemnify, defend and hold
harmless each Progenics Indemnified Party from and against any and all Liability
that the Progenics Indemnified Party may be required to pay one or more Third
Parties resulting from or arising out of:   (a) any intentional misconduct or
gross negligence on the part of Wyeth or its Affiliates in performing any
activity contemplated by this Termination Agreement; (b) personal injury or
death of any person as a result of use of any Product sold by Wyeth, its
Affiliates or sublicensees prior to or during the US Sale Period or
International Sale Period ; (c) the material breach by Wyeth of any of its
representations, warranties or covenants set forth in this Termination
Agreement; (d) any breach by Wyeth of any Selected Third Party Contract
occurring or liability arising prior to the assignment of such contract to
Progenics; or (e) any action taken by Wyeth or failure of Wyeth to act prior to
the Effective Date with regard to the listing of any Patent Right in the Orange
Book with respect to any Product; except, in each case, to the extent caused by
the gross negligence or intentional misconduct of Progenics or any Progenics
Indemnified Party.
 
    7.3.2.  Indemnification by Progenics.   Progenics shall indemnify, defend
and hold harmless each Wyeth Indemnified Party from and against any and all
Liability that the Wyeth Indemnified Party may be required to pay one or more
Third Parties resulting from or arising out of:   (a) Wyeth’s Commercialization
of the SC Product or retaining ownership of any Registrational Filings and
Regulatory Approvals beyond the International Sale Period as a result of
Progenics’ request, pursuant to Section 4.3.1 or 5.2.5; (b) any intentional
misconduct or gross negligence on the part of Progenics or its Affiliates in
performing any activity contemplated by this Termination Agreement; (c) personal
injury or death of any person as a result of use of any Product sold by Wyeth,
its Affiliates or sublicensees in accordance with this Termination Agreement
after the US Sale Period or International Sale Period or by Progenics, its
Affiliates or sublicensees, regardless of whether Wyeth’s name appears on the
label for such Product; (d) the material breach by Progenics of any of its
representations, warranties or covenants set forth in this Termination
Agreement; (e) any breach by Progenics of any Selected Third Party Contract
occurring or liability arising after the assignment of such contract to
Progenics; (f) the Development, marketing, promotion, manufacture, use, sale,
offer for sale, or importation of any Product after the US Sale Period or
International Sale Period, as applicable; or (g) any action taken by Progenics
or failure of Progenics to act after the Effective Date with regard to the
listing of any Patent Right in the Orange Book with respect to any Product;
except, in each case, to the extent caused by the gross negligence or
intentional misconduct of Wyeth or any Wyeth Indemnified Party.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
25

--------------------------------------------------------------------------------

Execution Copy
 
    7.3.3.   Procedure.  Each Party will notify the other Party in writing in
the event it becomes aware of a Claim for which indemnification may be sought
hereunder.  In case any proceeding ( including any governmental investigation)
shall be instituted involving any Party in respect of which indemnity may be
sought pursuant to this Section 7.3 (Indemnity), such Party (the “ Indemnified
Party”) shall promptly notify the other Party (the “ Indemnifying Party”) in
writing and the Indemnifying Party and Indemnified Party shall meet to discuss
how to respond to any Claims that are the subject matter of such
proceeding.  The Indemnified Party shall cooperate fully with the Indemnifying
Party in defense of such matter.  The Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and shall pay the fees and
expenses of such counsel related to such proceeding.  In any such Claim, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
Claim ( including any impleaded parties) include both the Indemnifying Party and
the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  All such fees and expenses shall be reimbursed as they are incurred.  The
Indemnifying Party shall not be liable for any settlement of any Claim effected
without its written consent, but, if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment.  The Indemnifying Party shall not, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Claim in respect of which the Indemnified Party is, or arising out of
the same set of facts could have been, a party and indemnity could have been
sought hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding.
 
   7.3.4.  Insurance.   As long as Progenics, directly or indirectly, continues
to Commercialize a Product, Progenics agrees to use Commercially Reasonable
Efforts to obtain and maintain commercial general liability insurance, including
products liability insurance, with reputable and financially secure insurance
carriers to cover its indemnification obligations under Section 7.3.2
(Indemnification by Progenics), in each case with limits of not less than [*]
United States dollars ( US$[*]) per occurrence and in the aggregate.  Insurance
shall be procured with carriers having [*].
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
26

--------------------------------------------------------------------------------

Execution Copy
 
8. 
Release; Public Statements

 
8.1.  Release.  Each Party (each, a “ Releasing Party”) hereby releases and
forever discharges the other Party and its past, present and future Affiliates,
directors, officers, employees, agents, representatives and each of their
respective successors and assigns (individually, a “ Releasee” and,
collectively, “ Releasees”) from any and all Claims whatsoever, whether known or
unknown, suspected or unsuspected, both at law and in equity which the Releasing
Party now has, has ever had, or may hereafter have against the respective
Releasees arising out of any matter, cause or event occurring prior to the
Signing Date, including any rights to indemnification or reimbursement, other
than as preserved herein; provided, however, that this Release shall not release
or discharge (a) any Claims by a Releasing Party against a Releasee under this
Termination Agreement, including as a result of a breach of any representation,
warranty or covenant, and (b) Wyeth’s obligation to pay royalties under the
Progenics- Wyeth Agreement that have accrued prior to the Signing Date but have
not yet been paid.  Each Releasing Party hereby irrevocably covenants to refrain
from, directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced or instituted any proceeding of any kind,
against any Releasee, based upon any Claim released hereby.  Furthermore, if a
Releasing Party commences such a proceeding against a Releasee and the judicial
body before which the proceeding is brought determines in a final judgment that
such claim or demand has been released pursuant to this Section 8.1, such
Releasing Party shall reimburse the Releasee for all expenses ( including
reasonable costs of investigation and defense and attorney’s fees) incurred in
connection with such proceeding.
 
8.2.  Non-Disparagement.  Neither Party, nor any of its Affiliates, shall, at
any time, make any public statements that disparage the other Party or any of
its Affiliates or their respective officers, directors, employees, advisors,
businesses or reputations relating to the subject matter of the Progenics- Wyeth
Agreement or this Termination Agreement.  Notwithstanding the foregoing, this
Section 8.2 shall not, in and of itself, preclude a Party from (a) marketing or
promoting any products that compete with the other Party’s products (including
engaging in competitive advertising to market such product) or (b) making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.
 
8.3.       Public Announcements.  Neither Party hereto shall issue any press
release or other publicity materials, or make any public representation with
respect to the existence of this Termination Agreement or the reasons therefor
or the subject matter hereof, except for the mutually agreed upon press release
announcing the change in the relationship of the Parties, the reasons for that
change and the Parties’ mutual appreciation for the work invested into the
Compound and the Product.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
27

--------------------------------------------------------------------------------

Execution Copy
 
9.  
Miscellaneous

 
9.1.  Records and Audits.  Each Party (the “Audited Party”) shall keep and
maintain, and shall cause its Affiliates and Commercial Partners (each also an
“Audited Party”), to keep and maintain, accurate and complete books and records
in sufficient detail to permit accurate determination of all figures necessary
for the other Party (the “Auditing Party”) to verify the amounts paid, or
requested to be paid, by the Auditing Party to the Audited Party as provided in
this Termination Agreement, including, without limitation, Sections 4.1.2,
4.2.1, 4.3.1, 5.2.2 and 5.6.4, for a period of at least [*] after the end of the
calendar quarter in which they were generated.  Upon [*] prior written notice
from the Auditing Party, the Audited Party shall permit an independent certified
public accounting firm of nationally recognized standing, selected by the
Auditing Party and acceptable to the Audited Party, to examine, at the Auditing
Party’s expense, the relevant books and records of the Audited Party as may be
necessary to verify any amounts paid, or requested to be paid, by the Auditing
Party to the Audited Party.  Each Party shall not be entitled to conduct more
than [*] such [*] in any calendar year.  The accounting firm shall be provided
access to books and records at the Audited Party’s facility(ies) where such
books and records are normally kept and such examination shall be conducted
during the Audited Party’s normal business hours.  The Audited Party may require
the accounting firm to sign a standard non-disclosure agreement before providing
access to its facilities or records.  Upon completion of the audit, the
accounting firm shall provide both Wyeth and Progenics a written report
disclosing any discrepancies in the amount paid, or requested to be paid, by the
Auditing Party.  If the accounting firm concludes that the Auditing Party
overpaid the Audited Party, the Audited Party shall pay the Auditing Party the
amount of such overpayment within [*] of receiving such audit report plus
interest, which shall be calculated at the average of the prime rate reported by
[*], each month during the period from the time such overpayment was paid, plus
[*] per annum.  Additionally, if the accounting firm concludes that the Auditing
Party overpaid the Audited Party by more than [*], the Audited Party shall
reimburse the Auditing Party for the out-of-pocket expenses incurred in
conducting the audit.  If the accounting firm concludes that the Auditing Party
underpaid the Audited Party, the Auditing Party shall promptly pay the amount of
such underpayment to the Audited Party, without interest.
 
9.2.  No Further Obligations.  Except as expressly provided in this Termination
Agreement, Wyeth shall have no obligations with respect to the Development and
Commercialization of the Compound and Product.  Without limiting the generality
of the foregoing, except as expressly provided in Sections 4.1 and 5.2 and
Exhibits A, D and M, Wyeth shall have no obligation to conduct or reimburse
Progenics for conducting any Development activities related to the Products or
Compounds.
 
9.3.  Surviving Sections of the Progenics- Wyeth Agreement and the Partial
Termination Agreement.  The Parties hereby acknowledge, agree and reaffirm that
Section 8 (Confidentiality) of the Progenics- Wyeth Agreement will not be
terminated by reason of the termination of the Progenics- Wyeth Agreement, but
shall survive the termination of the Progenics- Wyeth Agreement; provided,
however, that in the event of any conflict between the terms of this Termination
Agreement and the terms of the Progenics- Wyeth Agreement, the terms of this
Termination Agreement shall control.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
28

--------------------------------------------------------------------------------

Execution Copy
 
9.4.  Confidentiality of the Terms of this Termination Agreement.  The Parties
hereby agree that the terms of this Termination Agreement shall be treated in
the same manner as the Parties have agreed to treat the terms of the
Progenics-Wyeth Agreement pursuant to Section 8 (Confidentiality) of the
Progenics- Wyeth Agreement.
 
9.5.  Assignment.  Neither this Termination Agreement nor any interest under
this Termination Agreement shall be assignable by a Party without the prior
written consent of the other Party, except as provided in this Section
9.5.  Either Party may assign its rights and obligations under this Termination
Agreement , without the prior written consent of the other Party, (a) to an
Affiliate of such Party or (b) by way of the sale of such Party itself or the
sale of a substantial portion of the business of such Party to which this
Termination Agreement relates, through merger, sale of assets and/or sale of
stock or ownership interest; provided, however, that such sale is not primarily
for the benefit of such Party’s creditors.  In any such case, the assignment may
only be made to the Person acquiring the Party to this Termination Agreement or
the business of the Party.  Further, Progenics and ProNev may assign or
sublicense any or all of their rights under this Termination Agreement or the
Progenics-Wyeth Agreement, without the prior written consent of Wyeth, to any
Third Party in connection with any financing being provided to Progenics or
ProNev; provided that Progenics shall remain fully liable for the performance of
this Termination Agreement by any such assignee.  This Termination Agreement
shall be binding upon the successors and permitted assigns of the Parties to
this Termination Agreement and the name of a Party to this Termination Agreement
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Termination Agreement.  Any assignment not in accordance with this Section 9.5
above shall be void.  Each Party to this Termination Agreement shall promptly
notify the other Party of any assignment or transfer under the provisions of
this Section 9.5.
 
9.6.  Further Actions.  Each Party to this Termination Agreement agrees to
execute, acknowledge and deliver such further agreements, instruments and
documents, including confirmatory letters to Third Parties relating to this
Termination Agreement and the transactions contemplated thereby, and to do all
such other commercially reasonable acts as may be necessary in order to carry
out the purposes and intent of this Termination Agreement and to secure the
benefits thereof to the other Party.
 
9.7.  Force Majeure.  Neither Party shall be liable to the other for delay or
failure in the performance of the obligations on its part contained in this
Termination Agreement if and to the extent that such failure or delay is due to
circumstances beyond its control that it could not have avoided by the exercise
of reasonable diligence.  It shall notify the other Party promptly in the event
such circumstances arise, giving an indication of the likely extent and duration
thereof, and shall use all Commercially Reasonable Efforts to resume performance
of its obligations as soon as practicable; provided, however, that neither Party
shall be required to settle any labor dispute or disturbance.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
29

--------------------------------------------------------------------------------

Execution Copy
 
9.8.  Correspondence and Notices.
 
    9.8.1.  Ordinary Notices.  Correspondence, reports, documentation and any
other communication in writing between the Parties in the course of ordinary
implementation of this Termination Agreement shall be delivered by hand, sent by
facsimile transmission (receipt verified), or by nationally recognized overnight
delivery service to the employee or representative of the other Party who is
designated by such other Party to receive such written communication.
 
    9.8.2.  Extraordinary Notices.  Extraordinary notices and communications (
including notices of termination, force majeure, material breach, change of
address) shall be in writing and delivered by hand or sent by nationally
recognized overnight delivery service, prepaid registered or certified air mail,
or by facsimile confirmed by prepaid first class, registered or certified mail
letter and shall be deemed to have been properly served to the addressee upon
receipt of such written communication.
 
All correspondence to Wyeth shall be addressed as follows:
 
Wyeth Pharmaceuticals Division
500 Arcola Road
Collegeville, Pennsylvania  19426
Attn:   Senior Vice President, Corporate Business Development
Fax:  [*]


    Wyeth-Whitehall Pharmaceuticals, Inc.
    Road No. 3, Kilometer 142.1
    Guayama, Puerto Rico 00784
    Attn:  General Manager
    Fax:  [*]


    Wyeth-Ayerst Lederle, Inc.
    P.O. Box 6023
    65th Infantry Road, Kilometer 9.7
    Carolina, Puerto Rico 00987-4904
    Attn:   Managing Director
    Fax:  [*]


    AHP Manufacturing B.V.
    Grange Castle International Business Park
    Clondalkin, Dublin 22, Ireland
    Attn:  Managing Director
    Fax:  [*]


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
30

--------------------------------------------------------------------------------

Execution Copy

with a copy to:
 
    Wyeth
    5 Giralda Farms
    Madison, New Jersey  07940
    Attn:   General Counsel
    Fax:  [*]


All correspondence to Progenics and ProNev shall be addressed as follows:
 
    Progenics Pharmaceuticals, Inc.
    777 Old Saw Mill River Road
    Tarrytown, New York  10591
    Attn:  Chief Executive Officer
    Fax:  [*]


with a copy to:
 
    Progenics Pharmaceuticals, Inc.
    777 Old Saw Mill River Road
    Tarrytown, New York  10591
    Attn:   General Counsel
    Fax:  [*]


9.9.      Amendment.  No amendment, modification or supplement of any provision
of this Termination Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.
 
9.10.    Waiver.  No provision of this Termination Agreement shall be waived by
any act, omission or knowledge of a Party or its agents or employees except by
an instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.
 
9.11.    Severability.  If any clause or portion thereof in this Termination
Agreement is for any reason held to be invalid, illegal or unenforceable, the
same shall not affect any other portion of this Termination Agreement, as it is
the intent of the Parties that this Termination Agreement shall be construed in
such fashion as to maintain its existence, validity and enforceability to the
greatest extent possible.  In any such event, this Termination Agreement shall
be construed as if such clause of portion thereof had never been contained in
this Termination Agreement, and there shall be deemed substituted therefore such
provision as will most nearly carry out the intent of the Parties as expressed
in this Termination Agreement to the fullest extent permitted by applicable law.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
31

--------------------------------------------------------------------------------

Execution Copy
 
9.12.    Descriptive Headings.  The descriptive headings of this Termination
Agreement are for convenience only and shall be of no force or effect in
construing or interpreting any of the provisions of this Termination Agreement.
 
9.13.    Entire Agreement.  This Termination Agreement constitutes and contains
the complete, final and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof and thereof, including, without limitation,
the Progenics- Wyeth Agreement and the Partial Termination Agreement, except to
the extent provided herein.
 
9.14.    Independent Contractors.  Both Parties are independent contractors
under this Termination Agreement.  Nothing herein contained shall be deemed to
create an employment, agency, joint venture or partnership relationship between
the Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party.  Neither Party shall have any express or implied power
to enter into any contracts or commitments or to incur any liabilities in the
name of, or on behalf of, the other Party, or to bind the other Party in any
respect whatsoever.  Other than the express duties and obligations set forth in
this Termination Agreement, neither Party shall have any implied fiduciary duty
to the other Party.
 
9.15.    Counterparts.  This Termination Agreement may be executed in any number
of counterparts, each of which need not contain the signature of more than one
Party, but all such counterparts taken together shall constitute one and the
same agreement.
 
9.16.    Future Relationships.  Except as expressly stated herein, nothing
contained in this Termination Agreement shall be construed, by implication or
otherwise, as an obligation of any Party hereto to enter into a further
agreement regarding the subject matter of this Termination Agreement.  Further,
other than as expressly stated herein, nothing herein shall be construed to
grant either Party hereto a license, either express or implied, to any patent,
know-how, trademark or trade name of the other Party.
 
9.17.    Interpretation.  The use of any gender herein shall be deemed to be or
include the other genders and the use of the singular herein shall be deemed to
include the plural (and vice versa), wherever appropriate.  The words “
include,” “ includes” and “ including” shall be deemed to be followed by the
phrase “without limitation,” “but not limited to,” or their equivalent.  The
word “ will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (b) any reference
herein to any Person shall be construed to include the Person’s successors and
assigns, (c) the words “ herein,” “ hereof” and “ hereunder,” and words of
similar import, shall be construed to refer to this Termination Agreement in its
entirety and not to any particular provision hereof and (d) all references
herein to Sections, Exhibits or Schedules shall be construed to refer to
Sections, Exhibits and Schedules of this Termination Agreement.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
32

--------------------------------------------------------------------------------

Execution Copy
 
9.18.    No Third Party Rights or Obligations.  Except as provided hereunder, no
provision of this Termination Agreement shall be deemed or construed in any way
to result in the creation of any rights or obligation in any Person not a Party
to this Termination Agreement.
 
9.19.    Governing Law.  This Termination Agreement, the rights of the Parties,
and all Claims arising in whole or in part under or in connection herewith, will
be governed by and construed in accordance with the substantive laws in effect
in the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.
 
9.20.    Jurisdiction; Venue; Service of Process.
 
    9.20.1.    Jurisdiction.  Each Party to this Termination Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state courts of the State of New York located in New York City or the
United States District Court for the Southern District of New York located in
New York City for the purpose of any Claim between the Parties arising in whole
or in part under or in connection with this Termination Agreement, (b) hereby
waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such Claim, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
Claim brought in one of the above-named courts should be dismissed on grounds of
forum non conveniens, should be transferred or removed to any court other than
one of the above-named courts, or should be stayed by reason of the pendency of
some other proceeding in any other court other than one of the above-named
courts, or that this Termination Agreement or the subject matter hereof may not
be enforced in or by such court and (c) hereby agrees not to commence any such
Claim other than before one of the above-named courts.  Notwithstanding the
previous sentence, a Party may commence any Claim in a court other than the
above-named courts solely to seek pre-litigation attachment of assets or
preliminary injunction relief prior to litigation on the merits in the
above-named courts or for the purpose of enforcing an order or judgment issued
by one of the above-named courts.
 
    9.20.2.    Venue.  Each Party agrees that for any Claim between the Parties
arising in whole or in part under or in connection with this Termination
Agreement, such Party shall bring any such Claims only in the City of New
York.  Each Party further waives any Claim and will not assert that venue should
properly lie in any other location within the selected jurisdiction.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
33

--------------------------------------------------------------------------------

Execution Copy
 
   9.20.3.     Service of Process.  Each Party hereby (a) consents to service of
process in any Claim between the Parties arising in whole or in part under or in
connection with this Termination Agreement in any manner permitted by New York
law, (b) agrees that service of process made in accordance with clause (a) or
made by registered or certified mail, return receipt requested, at its address
specified pursuant to Section 9.8, will constitute good and valid service of
process in any such Claim and (c) waives and agrees not to assert (by way of
motion, as a defense, or otherwise) in any such Claim any Claim that service of
process made in accordance with clause (a) or (b) does not constitute good and
valid service of process.
 
9.21.    Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
TERMINATION AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS TERMINATION AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS, WHICH WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
9.22.    Dispute Resolution.  If the Parties are otherwise unable to resolve a
dispute among them informally, Wyeth or Progenics, by written notice to the
other, may have such dispute referred to their respective executive officers
designated for attempted resolution by good faith negotiations (each, a “
Responsible Executive”).
 
For Wyeth:                                           [*]
             (or an appropriate successor)
 
For Progenics:                                     [*]


Any such dispute shall be submitted to the Responsible Executives no later than
[*] following such request by either Wyeth or Progenics.  In the event the
Responsible Executives are not able to resolve any such dispute within [*] after
submission of the dispute to such executive officers, Wyeth or Progenics, as the
case may be, may pursue whatever measures legally available to resolve such
dispute.  All negotiations pursuant to this Section 9.22 shall be treated as
compromise and settlement negotiations.  Nothing said or disclosed, nor any
document produced, in the course of such negotiations which is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration or
litigation between the Parties.
 
[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC
34

--------------------------------------------------------------------------------

Execution Copy
 
9.23.    Limitation of Damages.  IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR
ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR
OTHERWISE, ARISING OUT OF OR RELATING TO THE SUBJECT MATTER OF THIS TERMINATION
AGREEMENT.  THE FOREGOING LIMITATION SHALL NOT LIMIT EITHER PARTY’S RIGHT TO
RECOVER UNDER THE INDEMNIFICATION PROVISIONS IN THIS TERMINATION AGREEMENT OR
FOR ANY BREACH OF CONFIDENTIALITY OBLIGATIONS BY EITHER PARTY HERETO.
 
9.24.   Specific Performance.  The Parties to this Termination Agreement agree
that if any of the provisions of this Termination Agreement were not performed
in accordance with their specific terms, or were otherwise breached, irreparable
damage may occur which would be extremely impractical or difficult to measure
and that as a result no adequate remedy of law may exist; accordingly the
non-defaulting Party, in addition to any other available rights or remedies,
shall have the right to seek, in a court of competent jurisdiction, specific
performance of the terms of this Termination Agreement.
 
[SIGNATURE PAGE FOLLOWS]



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Termination Agreement on the Signing Date to be effective as of
the Effective Date of this Termination Agreement.
 
Wyeth, acting through its Wyeth Pharmaceuticals Division
Progenics Pharmaceuticals, Inc.
By:/s/ Robert A. Dougan
By:/s/ Mark R. Baker
Name:  Robert A. Dougan
Title:    Senior Vice President
Name:  Mark R. Baker
Title:    President
   
Wyeth-Whitehall Pharmaceuticals, Inc.
Progenics Pharmaceuticals Nevada, Inc.
By:/s/ Robert E. Landry
By:/s/ Mark R. Baker
Name:  Robert E. Landry
Title:    Vice President
Name:  Mark R. Baker
Title:    Director and Secretary
   
Wyeth-Ayerst Lederle, Inc.
Excelsior Life Sciences Ireland Limited
By:/s/ Gregory Norden
By:/s/ Mark R. Baker
Name:  Gregory Norden
Title:    Executive Vice President
Name:  Mark R. Baker
Title:    Director and Secretary
   
AHP Manufacturing B.V., trading as Wyeth Medica Ireland
 
By:/s/ John C. Kelly
 
Name:  John C. Kelly
Title:    Vice President and Managing Director
     
By:/s/ Eileen M. Lach
 
Name:  Eileen M. Lach
Title:    Vice President and Managing Director
 






[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit A
 
Termination Development Plan
 
 
[*]
 
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC



 
 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit B
 
US Termination Commercialization Plan
 
[*]
 
 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC





 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit C
 
Ex-US Termination Commercialization Plan
 
[*]
 


 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC





 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit D
 
Wyeth Activities Related to the US Regulatory Submissions
 
[*]
 
 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit E
 
Manufacturing and Supply Terms for the SC Product
 
[*]




 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit F
 
Wyeth Formulations of Oral Products
 
[*]
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit G
 
Exhibit G1:   Third Party Contracts
 
[*]
 
Exhibit G2: Selected Third Party Contracts¹
 
[*]
 
 

 
__________________________ 
1 [LIST TO BE FINALIZED BY THE PARTIES AFTER THE SIGNING DATE]

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit H
 
Exhibit H1:  Assigned US IP
 
US Trademarks
 
[*]
 
Exhibit H2: Assigned Ex-US IP
 
Ex-US Trademarks
 
[*]
 





[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC

 



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit I
 
Form of Trademark and Domain Name Assignment Agreement
 
[*]




 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------





Exhibit J
 
Form of Assignment of Copyrights
 
[*]
 




 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy
 


Exhibit K
 
Wyeth Trademarks
 
[*]
 
 
 
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION


12221462_5.DOC



 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit L
 
Exhibit L1:  Licensed Wyeth Collaboration Patent Rights
 
[*]
 
 
 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC

 





 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit L2:  Licensed Joint Patent Rights
 
[*]
 
 
 



[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC

 





 

--------------------------------------------------------------------------------

 
Execution Copy

Exhibit M


Possible Ex-US Launch Countries


[*]







[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
12221462_5.DOC

 





 

--------------------------------------------------------------------------------

 

